IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

RAMON BOYCE, ef a/.,

Plaintiffs,
Vv. Case No. 3:19-cv-181
CITY HALL FOR SPRINGFIELD, JUDGE WALTER H. RICE
OHIO, ef a/.,
Defendants.

 

ORDER GRANTING PLAINTIFFS ALYSHIA COOK, SHAQUEETA
TERRELL AND QUIANA BOYCE FOURTEEN CALENDAR DAYS TO
FILE OBJECTIONS TO MAGISTRATE JUDGE NEWMAN'S
SEPTEMBER 11, 2019, REPORT AND RECOMMENDATIONS (DOC.
#12)

 

On September 11, 2019, on initial review, United States Magistrate Judge
Michael J. Newman issued a Report and Recommendations concerning the
Complaint filed by pro se Plaintiffs Ramon Boyce, Alyshia Cook, Shaqueeta Terrell
and Quiana Boyce. Doc. #12. Only Plaintiff Ramon Boyce filed Objections to the
Report and Recommendations. Doc. #13. Those Objections were purportedly filed
on behalf of all four Plaintiffs. Nevertheless, because Ramon Boyce is not a
licensed attorney, he is not authorized to represent the legal interests of other
individuals.

Accordingly, in the interest of fairness, Plaintiffs Alyshia Cook, Shaqueeta

Terrell and Quiana Boyce are each given an additional fourteen calendar days from
from the date of this Order to file their own, individual Objections to the Report
and Recommendations.' They may seek an extension by filing a motion for an
extension of that deadline, which the Court may grant upon a showing of good
cause. Any Objections shall specify the portions of the Report and
Recommendations objected to, and shall be accompanied by a memorandum of
law in support of the Objections. Failure to make Objections in accordance with
this procedure may forfeit rights on appeal. Thomas v. Arn, 474 U.S. 140, 153-55

(1985).

Poot Nos

Date: February 11, 2020 .
WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 

' By application of Fed. R. Civ. P. 6(d), this deadline is extended to seventeen
calendar days.
